In a custody and visitation proceeding pursuant to Family Court Act article 6, the mother appeals, as limited by her brief, from so much of an order of the Family Court, Nassau County (Brennan, J.), dated April 9, 2002, as, in effect, denied her application for an award of an attorney’s fee.
Ordered that order is affirmed insofar as appealed from, without costs or disbursements.
The mother was not a “prevailing party” within the meaning of the parties’ stipulation of settlement. Thus, the Family Court properly, in effect, denied her application for an award of an attorney’s fee. H. Miller, J.P., Adams, Townes and Mastro, JJ., concur.